IN THE SUPREME COURT OF THE STATE OF DELAWARE

    PARRIS HAMILTON,                           §
                                               §
          Defendant Below,                     §   No. 124, 2016
          Appellant,                           §
                                               §   Court Below—Superior Court
          v.                                   §   of the State of Delaware
                                               §
    STATE OF DELAWARE,                         §   Cr. ID No. 0910017490 (N)
                                               §
          Plaintiff Below,                     §
          Appellee.                            §

                                Submitted: May 26, 2017
                                Decided: June 28, 2017

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                          ORDER

         This 28th day of June 2017, upon consideration of the parties’ briefs and the

record on appeal, it appears to the Court that:

         (1)    The appellant, Parris Hamilton, filed this appeal from the Superior

Court’s denial of his first motion for postconviction relief under Superior Court

Criminal Rule 61.1 We find no merit to the appeal and affirm the Superior Court’s

judgment.

         (2)    The record reflects that, in June 2012, a Superior Court jury found

Hamilton guilty of two counts of Murder in the First Degree (including felony



1   State v. Hamilton, 2016 WL 807729 (Del. Super. Ct. Mar. 1, 2016).
murder), two counts of Attempted Murder in the First Degree, two counts of

Kidnapping in the First Degree, one count of Burglary in the First Degree, and seven

counts of Possession of a Firearm During the Commission of a Felony (“PFDCF”).

These convictions arose from the shooting of Hamilton’s ex-girlfriend and her two

sons, one of whom died as a result of the shooting. The Superior Court sentenced

Hamilton to four life sentences, plus more than fifty years. This Court affirmed the

Superior Court’s judgment on direct appeal.2 We held the Superior Court gave

adequate curative instructions regarding a State expert witness’ misstatement that

voluntary intoxication precluded an extreme emotional distress defense and that the

State proved all of the elements of Burglary in the First Degree.3

       (3)    On October 3, 2014, Hamilton filed his first motion for postconviction

relief under Rule 61. Hamilton argued that: (i) his counsel provided ineffective

assistance by allowing the admission of his statements to State and defense expert

witnesses while under the influence of medication and without Miranda warnings;

(ii) he was denied an impartial jury because the original jury summons indicated it

was a capital case and his counsel was ineffective for failing to raise this issue on

appeal; (iii) the Superior Court erred in allowing the State’s expert psychiatrist to

interview him for a second time outside of his counsel’s presence and his counsel




2 Hamilton v. State, 82 A.3d 723 (Del. 2013).
3 Id. at 727-28.

                                                2
was ineffective for failing to object adequately; (v) the Superior Court erred in

sentencing Hamilton for multiple firearm convictions in violation of Double

Jeopardy and Hamilton’s trial and appellate counsel were ineffective for failing to

raise this issue; (vi) his trial counsel was ineffective for failing to request lesser

included offenses, to satisfy 11 Del. C. § 3507 in introducing the statements of two

of the shooting victims, and to investigate and present facts in support of a mitigation

defense; (vii) the prosecutor violated Brady v. Maryland4 by failing to disclose

misconduct at the Office of the Chief Medical Examiner (“OCME”) and Hamilton’s

counsel was ineffective for failing to raise this on direct appeal; and (viii) there was

insufficient evidence to support his Burglary in the First Degree conviction. The

Superior Court appointed counsel (“Postconviction Counsel”) to represent Hamilton

in his postconviction proceedings on February 3, 2015. On August 4, 2015,

Postconviction Counsel filed a motion to withdraw under Rule 61(e).           Hamilton

opposed the motion to withdraw.

       (4)    After receiving trial and appellate counsel’s affidavits in response to

Hamilton’s pro se Rule 61 claims and the State’s response, the Superior Court

granted Postconviction Counsel’s motion to withdraw and denied Hamilton motion

for postconviction relief in an opinion dated March 1, 2016.5 The Superior Court




4 373 U.S. 83 (1963).
5 State v. Hamilton, 2016 WL 807729, at *3-*5.

                                                 3
concluded that all of Hamilton’s claims were either procedurally barred under Rule

61 or without merit.6 This appeal followed.

       (5)    We review the Superior Court’s denial of postconviction relief for

abuse of discretion and questions of law de novo.7 The procedural requirements of

Rule 61 must be considered before addressing any substantive issues. 8 On appeal,

Hamilton only raises one claim—his counsel was ineffective for failing to move to

suppress all of the physical evidence based on misconduct at the OCME and for

failing to raise the OCME’s misconduct on direct appeal. Hamilton fails to raise any

of the other issues he raised below and has therefore waived any challenge to the

Superior Court’s rulings on those issues.9

       (6)    To prevail on an ineffective assistance of counsel claim, a defendant

must show that his counsel’s representation fell below an objective standard of

reasonableness and that, but for his counsel’s unprofessional errors, there is a

reasonable probability that the outcome of the proceedings would have been

different.10 “A reasonable probability is a probability sufficient to undermine

confidence in the outcome.”11 There is a strong presumption that counsel’s conduct




6 Id.
7 Dawson v. State, 673 A.2d 1186, 1190 (Del. 1996).
8 Younger v. State, 580 A.2d 552, 554 (Del. 1990).
9 Del. Supr. Ct. R. 14(b)(vi)(A)(3); Murphy v. State, 632 A.2d 1150, 1152 (Del. 1993).
10 Strickland v. Washington, 466 U.S. 668, 688-94 (1984).
11 Id. at 694.

                                               4
was professionally reasonable.12 Conclusory and unsupported claims of prejudice

are insufficient to establish ineffective assistance; a defendant must make and

substantiate concrete claims of actual prejudice.13

       (7)     To the extent Hamilton’s OCME claim is based on the revelation of

misconduct relating to drug evidence in 2014, this evidence did not exist at the time

of Hamilton’s trial in 2012. Hamilton has not identified any link between the OCME

misconduct that came to light in 2014 and his case.14 He has not shown that his

counsel was professionally unreasonable or that there is a reasonable probability the

outcome of the proceedings would have been different if his trial counsel had

somehow discovered the OCME misconduct relating to drug evidence in 2012.

Both of the surviving victims knew Hamilton and identified him as the shooter at

trial. Hamilton did not dispute that he committed the shooting at trial, but instead

argued he suffered from extreme emotional distress at the time of the shooting.

       (8)     To the extent Hamilton’s OCME claim is based on the Superior Court’s

exclusion of Hamilton’s blood sample because a seal was removed from a tube

before testing per OCME protocol, Hamilton did not raise this claim in the Superior

Court. We will not consider this argument for the first time on appeal.15 Even if


12 Id. at 689.
13 Dawson, 673 A.2d at 1196.
14 Cf. Bunting v. State, 2015 WL 2147188, at *3 (Del. May 5, 2015) (holding defendant failed to
establish miscarriage of justice under previous version of Rule 61(i)(5) where he failed to allege
or offer any proof that his trial in 2004 was compromised by OCME investigation in 2014).
15 Supr. Ct. R. 8.

                                                5
the argument had been properly raised below, Hamilton fails to explain how the

exclusion of the blood sample would support exclusion of all physical evidence,

including ballistics evidence, or to show a reasonable probability of a different

outcome.    After careful consideration of the parties’ positions on appeal, we

conclude the Superior Court did not err in denying Hamilton’s first motion for

postconviction relief.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.



                                     BY THE COURT:

                                     /s/ Karen L. Valihura
                                     Justice




                                       6